ACCEPTED
                                                                                            06-15-00052-CV
                                                                                 SIXTH COURT OF APPEALS
                                                                                       TEXARKANA, TEXAS
                                                                                       10/5/2015 3:06:49 PM
                                                                                           DEBBIE AUTREY
                                                                                                     CLERK

               No. 06-15-00052-CV
              —————————
          IN THE COURT OF APPEALS           FILED IN
                                     6th COURT OF APPEALS
       FOR THE SIXTH DISTRICT OF TEXAS TEXARKANA, TEXAS
                AT TEXARKANA         10/5/2015 3:06:49 PM
—————————————————————————————————        DEBBIE AUTREY
                                                                         Clerk

                         TAMI DONALD, JERRY MOORE,
                      and SUMMIT SPRING WATER CO., INC.

                                               Appellants

                                          v.

                   BRIAN RHONE, CHRIS RHONE,
         BMR DISTRIBUTING, INC., and RHONE WATER CO., INC.

                                               Appellees

—————————————————————————————————
   On Appeal from the 336th District Court of Fannin County, Texas
         The Honorable Laurine J. Blake, Judge Presiding
—————————————————————————————————

                     UNOPPOSED MOTION FOR EXTENSION
                     OF TIME TO FILE APPELLANTS’ BRIEF

—————————————————————————————————

                                          I.

       Appellants move for an unopposed extension of time to file their brief and state

the following in support:

       Appellants’ brief is due to be filed on October 26, 2015.           Appellants


UNOPPOSED MOTION FOR EXTENSION
OF TIME TO FILE APPELLANTS’ BRIEF                                                  Page 1
respectfully request a thirty-day extension of time, until November 25th, to file their

brief. Appellants have not previously requested an extension of time to file their

brief. Appellants are not filing this motion for the purpose of delay, but in the interest

of justice.

                                           II.

       Appellants’ counsel is Chad Ruback. Ruback has been busy assisting trial

counsel in the trial of In re Estate of Barbara R. Dean, cause number 7344 in the

County Court of Jim Wells County, Texas. After seven non-consecutive days of trial,

the case settled on September 25th.

       Ruback has also been busy drafting an appellant’s brief in Dorothy S. Nesmith,

M.D., P.A. v. Valley Baptist Medical Center, cause number 13-15-00207-CV in the

Corpus Christi Court of Appeals. Ruback filed that brief on September 30th.

       Ruback has been (and continues to be) busy drafting an appellant’s reply brief

in Bush v. Bush, cause number 05-15-00586-CV in the Dallas Court of Appeals. That

brief is due on October 13th.

       Due to these other obligations, Ruback will be unable to complete Appellants’

brief in this case by the October 26th deadline.

                                           III.

       WHEREFORE, PREMISES CONSIDERED, Appellants pray that this Court

UNOPPOSED MOTION FOR EXTENSION
OF TIME TO FILE APPELLANTS’ BRIEF                                                    Page 2
enter an order granting their Unopposed Motion for Extension of Time to File

Appellants’ Brief and specifying that Appellants’ brief be filed on or before

November 25, 2015.

Respectfully submitted,

/s/ Chad M. Ruback
Chad M. Ruback
State Bar No. 90001244
chad@appeal.pro
The Ruback Law Firm
8117 Preston Road
Suite 300
Dallas, Texas 75225
(214) 522-4243
(214) 522-2191 facsimile

                          CERTIFICATE OF CONFERENCE

       I certify that, on October 5, 2015, I conferred with Appellees’ counsel and that
he is unopposed to the relief sought in this motion.

                                                     /s/ Chad M. Ruback
                                                     Chad M. Ruback




UNOPPOSED MOTION FOR EXTENSION
OF TIME TO FILE APPELLANTS’ BRIEF                                                 Page 3
                              CERTIFICATE OF SERVICE

      I certify that, on October 5, 2015, I served a copy of this motion to the
following counsel for Appellees:

Thomas F. Dunn
4025 Woodland Park Boulevard
Suite 150
Cedar Arlington, Texas 76013

                                                /s/ Chad M. Ruback
                                                Chad M. Ruback




UNOPPOSED MOTION FOR EXTENSION
OF TIME TO FILE APPELLANTS’ BRIEF                                          Page 4